Exhibit 10.1.4

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of Ikanos
Communications, Inc. (the “Company”) under the Company’s 2014 Stock Incentive
Plan (the “Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    Nonstatutory Stock Option
Exercise Price Per Share:    $              Grant Date:    [Date of Grant]
Vesting Schedule:   

[[For an initial grant] This Option becomes vested and exercisable with respect
to 1/3 of the Shares subject to this Option on the 1-year anniversary of the
Grant Date, and with respect to 1/12 of the Shares each quarter thereafter on
the same day of the month as the Grant Date, subject to your continued service
as a Director through each such date.]

 

[[For a subsequent grant] This Option becomes vested and exercisable with
respect to 1/12 of the Shares subject to this Option each month following the
Grant Date, subject to your continued service as a Director through each such
date.]

 

Notwithstanding the foregoing, if a Change in Control occurs during your
continued service as a Director, then 100% of the Shares subject to the Option
shall become vested and exercisable immediately upon such event.

Expiration Date:    Seven (7) years from the Grant Date. This Option expires
earlier if you cease to be a Service Provider earlier, as described in the Stock
Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, including any
special terms and conditions for your country in the appendix attached thereto
(collectively, the “Agreement”), both of which are attached to and made a part
of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the U.S. Securities

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

- 1 -



--------------------------------------------------------------------------------

and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by e-mail.

 

OPTIONEE:   

IKANOS COMMUNICATIONS, INC.

 

  

By:

  

 

Optionee’s Signature      

 

  

Title:

  

 

Optionee’s Printed Name      

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

- 2 -



--------------------------------------------------------------------------------

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

This Option is intended to be a nonstatutory option, as provided in the Notice
of Stock Option Grant (the “Notice”).

 

Vesting

This Option becomes exercisable in installments, as shown in the Notice. This
Option will in no event become exercisable for additional Shares after your
service as a Director has terminated for any reason.

 

Term

This Option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Grant Date, as shown
on the Notice. This Option may expire earlier if you cease to be a Service
Provider, as described below.

 

Regular Termination

If you cease to be a Service Provider for any reason except death or Disability,
then this Option will expire at the close of business at Company headquarters on
the date three (3) months after the date you cease to be a Service Provider (or,
if earlier, the Expiration Date). The Company determines when you cease to be a
Service Provider for this purpose and all purposes under the Plan, and its
determinations are conclusive and binding on all persons.

 

Death

If you cease to be a Service Provider because of death, then this Option will
expire at the close of business at Company headquarters on the date 12 months
after the date you cease to be a Service Provider (or, if earlier, the
Expiration Date). During that period of up to 12 months, your estate or heirs
may exercise the Option.

 

Disability

If you cease to be a Service Provider because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date you cease to be a Service Provider (or, if earlier, the
Expiration Date).

 

Restrictions on Exercise

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.

 

Notice of Exercise

When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Administrator and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 1 -



--------------------------------------------------------------------------------

  when it is received by the Company. If someone else wants to exercise this
Option after your death, that person must prove to the Administrator’s
satisfaction that he or she is entitled to do so.

 

Form of Payment

When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):

 

  •   Your personal check, a cashier’s check, or a money order.

 

  •   Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Administrator and have the
same number of Shares subtracted from the Shares issued to you upon exercise of
the Option. However, you may not surrender or attest to the ownership of Shares
in payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

 

  •   By delivery on a form approved by the Administrator of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
the Shares that are issued to you when you exercise this Option and to deliver
to the Company from the sale proceeds an amount sufficient to pay the Option
exercise price and any Tax-Related Items (as defined below). The balance of the
sale proceeds, if any, will be delivered to you. The directions must be given by
providing a notice of exercise form approved by the Administrator.

 

  •   If permitted by the Administrator, by a “net exercise” arrangement
pursuant to which the number of Shares issuable upon exercise of the Option
shall be reduced by the largest whole number of Shares having an aggregate Fair
Market Value that does not exceed the aggregate exercise price (plus Tax-Related
Items (as defined below), if applicable) and any remaining balance of the
aggregate exercise price (and/or applicable Tax-Related Items (as defined
below)) not satisfied by such reduction in the number of whole Shares to be
issued shall be paid by you in cash or such other form of payment permitted
under this Option. The directions must be given by providing a notice of
exercise form approved by the Administrator.

 

  •   Any other form permitted by the Administrator in its sole discretion.

 

  Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Administrator in its sole discretion.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 2 -



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and may exceed the amount
actually withheld by the Company or your Employer. You further acknowledge that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you are subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

  Prior to any relevant taxable or tax withholding event, as applicable, you
agree to pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.

 

  In this regard, you authorize the Company and/or the Employer, or their
respective agents, at the discretion of the Administrator, to withhold all
applicable Tax-Related Items legally payable by you by one or a combination of
the following: (a) withholding from your wages or other cash compensation paid
to you by the Company and/or the Employer, (b) withholding Shares that otherwise
would be issued to you when you exercise this Option, (c) withholding taxes from
the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent), or (d) any other arrangement
approved by the Administrator. The Fair Market Value of these Shares, determined
as of the effective date of the Option exercise, will be applied as a credit
against the Tax-Related Items.

 

  Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 3 -



--------------------------------------------------------------------------------

  issued the full number of Shares subject to the exercised Options,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

 

  Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

Restrictions on Resale

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as you continue to be a Service
Provider and for such period of time after you cease to be a Service Provider as
the Company may specify.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 4 -



--------------------------------------------------------------------------------

Transfer of Option

In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.

 

  The Administrator may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

  In addition, the Administrator may, in its sole discretion, allow you to
transfer this Option to your spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.

 

  The Administrator will allow you to transfer this Option only if both you and
the transferee(s) execute the forms prescribed by the Administrator, which
include the consent of the transferee(s) to be bound by this Agreement.

 

No Retention Rights

Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company, the Employer, or a Subsidiary of the Company in any
capacity. The Company, the Employer, and its Subsidiaries reserve the right to
terminate you as a Service Provider at any time, with or without cause.

 

Shareholder Rights

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a shareholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.

 

Adjustments

The number of Shares covered by this Option and the exercise price per Share
shall be subject to adjustment in the event of a stock split, a stock dividend,
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 5 -



--------------------------------------------------------------------------------

Successors and Assigns

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice

Any notice required or permitted under this Agreement shall be given in writing
(including electronically pursuant to procedures the Administrator may
establish) and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).

 

Venue

For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

Nature of Grant

In accepting the grant, you acknowledge, understand and agree that: (i) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, amended, suspended or terminated by the Company at any time, to
the extent permitted by the Plan; (ii) the grant of an option is voluntary and
occasional and does not in any way create any contractual or other right to
receive additional grants of options (or benefits in lieu of options) at any
time or in any amount, even if options have been granted in the past; (iii) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares subject
to the options, the exercise price and the vesting schedule, will be at the sole
discretion of the Company; (iv) you are voluntarily participating in the Plan;
(v) your Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation; (vi) your Option and the Shares subject to
the Option, and the income and value of same, are extraordinary items of
compensation outside the scope of your employment or service contract, if any,
and shall not be considered a part of your normal or expected compensation for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments; (vii) the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty; (viii) if the underlying
Shares do not increase in

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 6 -



--------------------------------------------------------------------------------

  value, the Option will have no value; (ix) if you exercise the Option and
acquire Shares, the value of such Shares may increase or decrease in value, even
below the exercise price; (x) no claim or entitlement to compensation or damages
shall arise from forfeiture of your Option resulting from you ceasing to be a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are a
Service Provider or the terms of your employment agreement or service contract,
if any), and in consideration of the grant of the Option to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, the Employer and/or any Parent, Subsidiaries or any
“Affiliate” (which, for purposes of this Agreement shall mean any entity other
than a Subsidiary, if the Company and/or one or more Subsidiaries own not less
than 50% of such entity), waive your ability, if any, to bring any such claim,
and release the Company, the Employer and/or any Parent, Subsidiaries or
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; (xi) for purposes of the Option, your service
relationship will be considered terminated as of the date you are no longer an
active Service Provider to the Company and/or its Parent, Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are a Service Provider or the terms of your employment agreement or
service contract, if any), and unless otherwise expressly provided in this
Agreement or determined by the Administrator, (a) your right to vest in the
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period mandated under local law (e.g., your period of
service would not include any “garden leave” or similar period mandated under
local law); and (b) the period (if any) during which you may exercise the Option
after such termination of your relationship as a Service Provider will commence
on such date and will not be extended by any notice period mandated under local
law; (xii) unless otherwise provided in the Plan or by the Administrator in its
discretion, your Option and the benefits evidenced by this Agreement do not
create any entitlement to have your Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(xiii) neither the Company, the Employer nor any Parent, Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between your local
currency and the U.S. Dollar that may affect the value of your Option or of any
amounts due to you pursuant to the exercise of the Option or the subsequent sale
of any Shares acquired upon exercise.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 7 -



--------------------------------------------------------------------------------

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option grant materials (“Data”) by and among, as
applicable, the Employer, the Company, its Parent, Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

 

  You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.

 

  You understand that Data may be transferred to any broker as designated by the
Company, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration, and management of the Plan. You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 8 -



--------------------------------------------------------------------------------

  Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or relationship as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

Language

If you have received this Agreement or any other document relating to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.

 

Appendix

Notwithstanding any provisions in this Agreement, the Option grant shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement for your country (the “Appendix”). Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

 

Imposition of Other Requirements

The Administrator reserves the right to impose other requirements on your
participation in the Plan, on the Option and on any Shares acquired under the
Plan, to the extent the Administrator determines it is necessary or advisable
for legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 9 -



--------------------------------------------------------------------------------

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms not otherwise defined in this Agreement shall have the
meanings assigned to them in the Plan. This Agreement (which, for the avoidance
of doubt, includes any special terms and conditions for your country in the
Appendix attached hereto), and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments, or negotiations concerning this Option are superseded. This
Agreement may be amended by the Administrator without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE NOTICE,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 10 -



--------------------------------------------------------------------------------

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION FOR OPTIONEES

 

OPTIONEE INFORMATION: Name:   

 

   Social Security/ID Number:   

 

Address:   

 

   Employee Number:   

 

OPTION INFORMATION: Date of Grant:                 , 20            Type of Stock
Option: Exercise Price per Share: $                    ¨      Nonstatutory (NSO)
Total number of Shares of IKANOS COMMUNICATIONS, INC. (the “Company”) covered by
option:                 ¨       Incentive (ISO)

Number of Shares of the Company for which option is being exercised now:
             (“Purchased Shares”).

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:

 

¨       Check for $            , payable to “IKANOS COMMUNICATIONS, INC.”

 

Name(s) in which the Purchased Shares should be registered:   

 

 

 

The certificate for the Purchased Shares should be sent to the following
address:

 

 

 

 

 

 

 

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2014 Stock Incentive Plan and the tax consequences of
an exercise for my country.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

SIGNATURE AND DATE:  

 

 

                                  , 20        

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF EXERCISE

- 11 -